DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed August 6, 2021. Claims 1 and 3-28 are pending in the claims. Claims 16-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.  Claims 1 and 3-15 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed August 9, 2021 is acknowledged.
Examiner’s Note
The examiner notes that claims 16-28 are withdrawn claims. The identifiers for claims 16-28 are currently labeled as “Original”. The identifiers should be labeled “Withdrawn”. 
Status of the Claims
The rejection of claims 1 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by CN108184989A is withdrawn due to the amendment of claim 1. 
The rejection of claims 1, 4-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by CN108770845A is withdrawn due to the amendment of claim 1.
is withdrawn due to Applicant’s remarks that 1-methylcyclopropene is complexed.
The rejection of claims 1 and 9-15 under 35 U.S.C. 103 as being unpatentable over Lamola et al. (US 6,770,600) in view of CN108184989A is withdrawn due to the amendment of claim 1.

New Rejections Necessitated by Amendment filed August 6, 2021 and IDS filed August 9, 2021

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104341257A. Translation of CN104341257A provide by Google and EPO as English equivalent for translation purposes.
Regarding claims 1, 5, 6 and 7, CN104341257A discloses in example 4, for the storage method of 1-methylcyclopropene, take about 100 g of dimethyl sulfoxide (DMSO) into a brown bottle and add to it the rotor. Under stirring, add the 1-methylcyclopropene (1-methylcyclopropene) in Example 1 for absorption. After absorption is completed, add triethylamine (stabilizer, lower trialkylamine) with a weight of 6% of the absorption solution to the absorption solution (claim 5, stabilizer is 0.1% to 10% by weight of the composition, solution), and then check the gas phase. After the detection, refrigerate and avoid light. Check one ever half month thereafter (page 5, paragraph [0025], lines 193-198, translation).  
Regarding the claim limitations of wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours of claim 1 or the concentration does not change substantially after at least 4 weeks, as claimed in claim 7, these claim limitations are a product of the composition. The instant claims are drawn to a composition comprising 1-methylcyclopropene and a stabilizer, with the proviso that the 1-methylcyclopropene is not complexed to another molecule. CN104341257A discloses a composition comprising 1-methylcyclopropene and a triethylamine, as a stabilizer.  The triethylamine is present within the claimed weight percentages of claim 5. Therefore, the properties possessed by the composition of the instant application, concentration does not change substantially after at least 4 hours or 4 weeks, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
CN104341257A meets all the limitations of the claims and thereby anticipates the claims.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1)as being anticipated by Yoo et al. (US 2014/0017134). Yoo et al. cited by Applicant on the IDS filed 8/9/2021.
Regarding claims 1, 6, and 7, Yoo et al. disclose that 1-MCP is itself unstable and is not suitable for long-term storage. Thus, the concentration of 1-MCP (1-methylcyclopropene) was analyzed used 2-methylpropene (isobutylene) (stabilizer, a lower alkane) as a standard sample, the concentration of 1-MCP collected was 19,000 ppm (page 5, paragraph [0062]).
Regarding the claim limitations of wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours of claim 1 or the concentration does not change substantially after at least 4 weeks, as claimed in claim 7, these claim limitations are a product of the composition. The instant claims are drawn to a composition comprising 1-methylcyclopropene and a stabilizer, with the proviso that the 1-methylcyclopropene is not complexed to another molecule. Yoo et al. disclose a composition comprising 1-methylcyclopropene and a stabilizer, isobutylene.  Therefore, the properties possessed by the composition of the instant application, concentration does not change substantially after at least 4 hours or 4 weeks, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Yoo et al. meet all the limitations of the claims and thereby anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN104341257A in view of Lao et al. (US 2014/0080712). Lao et al. cited by Applicant on the IDS dated 8/9/2021. Translation of CN104341257A provide by Google and EPO as English equivalent for translation purposes.
Applicant’s Invention
Applicant claims a composition comprising: 1-methylcyclopropene; and a stabilizer selected from the group consisting of a lower alkane, a lower alkene, a lower dialkyl ether, a lower trialkylamine, and combinations thereof; wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours; with the proviso that the 1-methylcyclopropene is not complexed to another molecule. Applicant claims the composition is a gas and further comprises nitrogen, oxygen and carbon dioxide.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of CN104341257A with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
CN104341257A do not explicitly disclose the stabilizer is cis-2-butene, the composition comprises from about 0.1% to about 50% by weight of 1-methylcyclopropene, or the composition further comprises at least one component selected from the group consisting of a polymer, a plasticizer, a surfactant, and an adjuvant. It is for this reason Lao et al. is added as a secondary reference.
Lao et al. teach methods and materials for delivering a cyclopropene to a plant (Abstract). Lao et al. teach preparations of samples to determine the release rate of 1-MCP. Mix about 3 grams of sample and 0.5 gram of surfactant. About 0.6 gram of mixture is weighed into a 250 ml glass bottle and then 2 ml of milli Q water and 0.25 ml of cis-2-butene is added (page 11, paragraph 113). Lao et al. teach the compositions optionally include adjuvants, plasticizer, and emulsifying agent (page 8, paragraph 93).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A and Lao et al. and use cis-2-butene as the stabilizer in the composition. CN104341257A teaches a preservative method of 1-methylcyclopropene. CN104341257A teaches that 1-methylcyclopropene is mixed with a solvent in a brown bottle. After stirring and absorption is completed, 6%-10% of the stabilizer, triethylamine is added to make a storage stable 1-MCP composition. One of ordinary skill in the art would have been motivated to try a known stabilizer for the 1-MCP solutions, such as cis-2-butene. Lao et al. teach complexed 1-MCP compositions are stabilized with cis-2-butene. Based on this teaching one of ordinary skill in the art would have found it obvious to a proven stabilizer for 1-MCP in the compositions taught in CN104341257A, such as cis-2-butene. As such, the skilled artisan would have been motivated to use cis-2-butene with a reasonble expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A and Lao et al. and use from about 0.1% to about 50% by weight of 1-methylcyclopropene in the composition. CN104341257A teaches a preservative method of 1-methylcyclopropene. CN104341257A teaches that 1-methylcyclopropene is mixed with a solvent in a brown bottle. After stirring and absorption is completed, 6%-10% of the stabilizer, triethylamine is added to make storage stable 1-MCP compositions. Since CN104341257A teaches that the composition comprises a solvent and 6% to 10% of the stabilizer, it would have been obvious to one of ordinary skill in the art to use optimization and experimentation to determine the amount of 1-MCP in the composition. One of ordinary skill in the art would have found it obvious to determine the result effective amount of 1-MCP to be used in the composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of CN104341257A and Lao et al. and the composition further comprises at least one component selected from the group consisting of a polymer, a plasticizer, a surfactant, and an adjuvant. CN104341257A teaches a preservative method of 1-methylcyclopropene. CN104341257A teaches the composition comprises 1-methylcyclopropene, a stabilizer, triethylamine, and a solvent. One of ordinary skill in the art would have been motivated to add known agricultural adjuvants that are used in 1-MCP compositions, such as the adjuvants taught by Yoo et al. Yoo et al. teach adjuvants, plasticizers, and surfactants are included in the compositions. As such, it would have been obvious to one of ordinary skill in the art to add these known agricultural components with a reasonable expectation of success.   
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamola et al. (US 6,770,600) in view of CN104341257A. Translation of CN104341257A provide by Google and EPO as English equivalent for translation purposes.
Applicant’s Invention
Applicant claims a composition comprising: 1-methylcyclopropene; and a stabilizer selected from the group consisting of a lower alkane, a lower alkene, a lower dialkyl ether, a lower trialkylamine, and combinations thereof; wherein the concentration of the 1-methylcyclopropene does not change substantially after at least 4 hours; with the proviso that the 1-methylcyclopropene is not complexed to another molecule. Applicant claims the composition is a gas and further comprises nitrogen, oxygen and carbon dioxide.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Lamola et al. teach at least one cyclopropene compound and a release agent wherein at least one substrate is coated with the material containing at least one cyclopropene compound is exposed to a release agent, a gaseous cyclopropene compound is released (col. 4, lines 24-31). Lamola et al. teach either the release agent or the material containing at least one cyclopropene compound can include a gas evolving material, such as, a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. These materials include sodium bicarbonate…or calcium carbonate. Lamola et al. teach to further enhance the release of a gas evolving material, an acidic compound can be added to either the release agent or the material containing at least one cyclopropene compound (col. 8, lines 43-55). Lamola et al. teach the release agent for the cyclopropene compound can be any agent capable of causing a gaseous cyclopropene compound to generate from the material containing at least one cyclopropene. The release agent can be an acid such as citric acid (col. 9, lines 11-16). Lamola et al. teach the preferred cyclopropene is 1-MCP (all examples).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Lamola et al. do not explicitly disclose a stabilizer that is a lower alkane, a lower alkene, a lower dialkyl ether, a lower trialkylamine and combinations thereof in the composition, the concentration of claims 10, 11, 14 and 15 or the concentration of nitrogen, oxygen, and carbon dioxide in claims 12 and 13. It is for this reason CN104341257A is added as a secondary reference.
The teachings of CN104341257A with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Lamola et al. and CN104341257A and use a stabilizer in the composition and the stabilizer is a lower alkane, a lower alkene, a lower dialkyl ether, a lower trialkylamine and combinations. Lamola et al. teach at least one cyclopropene compound and a release agent wherein at least one substrate is coated with the material containing at least one cyclopropene compound is exposed to a release agent, a gaseous cyclopropene compound is released. Lamola et al. teach either the release agent or the material containing at least one cyclopropene compound can include a gas evolving material such as a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. Lamola et al. further teach to further enhance the release of a gas evolving material, an acidic compound can be added to either the release agent or the material containing at least one cyclopropene compound. One of ordinary skill in the art would have been motivated to use a stabilizer in the composition because 1-MCP is known to be unstable. As such, one of ordinary skill in the art would have been motivated to use a stabilizer, such as triethylamine, that is known to effectively stabilize 1-MCP composition to stabilize the compositions taught by Lamola et al., with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Lamola et al. and CN104341257A and use the concentrations claimed as a matter of experimentation and optimization. Lamola et al. teach at least one cyclopropene compound and a release agent wherein at least one substrate is coated with the material containing at least one cyclopropene compound is exposed to a release agent, a gaseous cyclopropene compound is released, wherein the at least one cyclopropene compound can include a gas evolving material such as a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. Lamola et al. further teach to further enhance the release of a gas evolving material, an acidic compound can be added to either the release agent or the material containing at least one cyclopropene compound. One of ordinary skill in the art would have been motivated to use known concentrations of the 1-methylcyclopropene and stabilizer, such as those taught by CN104341257A. CN104341257A teaches that 1-methylcyclopropene is mixed with a solvent in a brown bottle. After stirring and absorption is completed, 6%-10% of the stabilizer, triethylamine is added to make a storage stable 1-MCP composition. Since CN104341257A teaches that the composition comprises a solvent and 6% to 10% of the stabilizer, it would have been obvious to one of ordinary skill in the art to use optimization and experimentation to determine the amount of 1-MCP in the composition. One of ordinary skill in the art would have found it obvious to determine the result effective amount of 1-MCP to be used in the composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
 Regarding the percentages of the nitrogen, oxygen and carbon dioxide in the composition, as claimed in claims 12 and 13, one of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of nitrogen, oxygen and carbon dioxide needed to form a composition in a gaseous state. Lamola et al. teach either the release agent or the material containing at least one cyclopropene compound can include a gas evolving material such as a material that generates carbon dioxide, oxygen, nitrogen and hydrogen. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 9, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
                                                                                                                                                                                                /JOHN PAK/Primary Examiner, Art Unit 1699